Name: Council Regulation (EU) 2015/373 of 5 March 2015 amending Regulation (EC) No 2533/98 concerning the collection of statistical information by the European Central Bank
 Type: Regulation
 Subject Matter: information and information processing;  information technology and data processing;  free movement of capital;  economic analysis;  EU institutions and European civil service;  monetary economics
 Date Published: nan

 7.3.2015 EN Official Journal of the European Union L 64/6 COUNCIL REGULATION (EU) 2015/373 of 5 March 2015 amending Regulation (EC) No 2533/98 concerning the collection of statistical information by the European Central Bank THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular to Article 5.4 thereof, Having regard to the Recommendation of the European Central Bank (1), Having regard to the Opinion of the European Parliament (2), Having regard to the Opinion of the European Commission (3), Acting in accordance with the procedure laid down in Article 129(4) of the Treaty on the Functioning of the European Union and in Article 41 of the Statute of the European System of Central Banks and of the European Central Bank, Whereas: (1) Council Regulation (EC) No 2533/98 (4) is a key component of the legal framework supporting the statistical information collection tasks of the European Central Bank (ECB) assisted by the national central banks. The ECB has consistently relied on that Regulation to carry out and monitor the coordinated collection of statistical information necessary to undertake the tasks of the European System of Central Banks (ESCB), including the task of contributing to the smooth conduct of policies pursued by the competent authorities relating to the prudential supervision of credit institutions and the stability of the financial system, as specified in Article 127(5) of the Treaty. (2) Council Regulation (EU) No 1024/2013 (5) confers on the ECB specific tasks concerning policies relating to the prudential supervision of credit institutions and the stability of the financial system within the Union and individual Member States. (3) In order to minimise the reporting burden on reporting agents and to enable the proper performance of supervision of financial institutions, markets and infrastructures conferred on all competent authorities, as well as the proper performance of the tasks given to authorities responsible for the protection of the stability of the financial system, it is necessary to amend Regulation (EC) No 2533/98 to enable the transmission and use, by ESCB members and the relevant authorities, of the statistical information collected by the ESCB. Those authorities should include the competent authorities responsible for the supervision of financial institutions, markets and infrastructures and macro-prudential oversight, the European Supervisory Authorities, the European Systemic Risk Board as well as authorities authorised to resolve credit institutions. (4) This Regulation should not apply to confidential statistical information collected in accordance with Regulation (EC) No 223/2009 of the European Parliament and of the Council (6), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2533/98 is amended as follows: (1) in Article 8(1): (a) point (d) is replaced by the following: (d) as regards the ECB and national central banks, if the said statistical information is used in the field of prudential supervision; ; (b) the following point is added: (e) as regards national central banks in accordance with Article 14.4 of the Statute, for the exercise of functions other than those specified in the Statute. ; (2) in Article 8(4), point (a) is replaced by the following: (a) to the extent and at the level of detail necessary for the performance of tasks of the ESCB referred to in the Treaty or tasks in the field of prudential supervision given to the members of the ESCB; or ; (3) in Article 8, the following paragraph is inserted: 4a. The ESCB may transmit confidential statistical information to authorities or bodies of the Member States and the Union responsible for the supervision of financial institutions, markets and infrastructures or for the stability of the financial system in accordance with Union or national law, and to the European Stability Mechanism (ESM), only to the extent and at the level of detail necessary for the performance of their respective tasks. The authorities or bodies receiving confidential statistical information shall take all the necessary regulatory, administrative, technical and organisational measures to ensure the physical and logical protection of confidential statistical information. Any further transmission thereafter shall be necessary for the execution of those tasks and shall be explicitly authorised by the ESCB member that collected the confidential statistical information. Such authorisation shall not be required for further transmission from the ESM members to national parliaments to the extent required under national law, provided that the ESM member has consulted the ESCB member before the transmission and that, in any event, the Member State has taken all the necessary regulatory, administrative, technical and organisational measures to ensure the physical and logical protection of confidential statistical information in accordance with this Regulation. When transmitting confidential statistical information in accordance with this paragraph, the ESCB shall take all the necessary regulatory, administrative, technical and organisational measures to ensure the physical and logical protection of confidential statistical information pursuant to paragraph 3 of this Article.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ C 188, 20.6.2014, p. 1. (2) Opinion delivered on 26 November 2014 (not yet published in the Official Journal). (3) OJ C 362, 14.10.2014, p. 1. (4) Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (OJ L 318, 27.11.1998, p. 8). (5) Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (OJ L 287, 29.10.2013, p. 63). (6) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).